UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 09-4747


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

MICHAEL SPENCER CLARK,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Florence.   Terry L. Wooten, District Judge.
(4:03-cr-01055-TLW-1)


Submitted:   January 12, 2011              Decided:   February 2, 2011


Before MOTZ and    DAVIS,   Circuit   Judges,   and   HAMILTON,   Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Russell W. Mace, III, THE MACE FIRM, Myrtle Beach, South
Carolina, for Appellant.     William N. Nettles, United States
Attorney, William E. Day, II, Assistant United States Attorney,
Columbia, South Carolina; Lanny A. Breuer, Assistant Attorney
General, Greg D. Andres, Acting Deputy Assistant Attorney
General, Thomas E. Booth, UNITED STATES DEPARTMENT OF JUSTICE,
Washington, D.C., for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Michael Spencer Clark appeals his 112-month sentence

imposed following his guilty plea to possession of a firearm by

a felon, in violation of 18 U.S.C. § 922(g) (2006).                                  On appeal,

Clark    argues   that       the    district        court       erred    in    enhancing        his

sentence pursuant to U.S. Sentencing Guidelines Manual (“USSG”)

§ 2K2.1(b)(6).        Specifically, Clark contends the district court

erred in using the 2005 edition of the guidelines manual rather

than the 2006 edition when calculating his offense level; there

was insufficient evidence that the firearm found in his car was

connected    to   the    drugs       possessed           by    Clark;    and        the    firearm

possessed by Clark neither facilitated nor had the potential to

facilitate drug possession.               We affirm.

            Appellate courts are charged with reviewing sentences

for both procedural and substantive reasonableness.                                       Gall v.

United     States,    552 U.S. 38,       51    (2007).             In    determining

procedural reasonableness, this court first assesses whether the

district     court    properly        calculated              the   defendant’s           advisory

guidelines    range.          Id.    at   49-50.              Clark’s    challenge         to   the

application of the enhancement for possessing the firearm in

connection     with      a    felony       offense            contests        the    procedural

reasonableness of his sentence.

            Because Clark failed to raise this claim before the

district court, this court’s review is for plain error.                                    United

                                                2
States       v.    White,      405 F.3d 208,    215     (4th       Cir.    2005).      To

establish plain error, Clark must “show that an error occurred,

that       the    error     was   plain,         and    that     the    error      affected    his

substantial rights.”                 Id.        In the sentencing context, an error

affects substantial rights if the defendant can show that the

sentence          imposed      “was    longer       than       that    to    which     he    would

otherwise be subject.”                  United States v. Washington, 404 F.3d
834, 849 (4th Cir. 2005) (internal quotation marks and citation

omitted).           Even if such a showing is made, the decision to

correct the error is in the discretion of this court, based on a

determination that the error “seriously affects the fairness,

integrity or public reputation of judicial proceedings.”                                    United

States v. Olano, 507 U.S. 725, 732 (1993) (internal quotation

marks, alterations and citation omitted).

                  After     reviewing       the     record,       we    conclude       that    the

district          court’s      error       in    using     the     2005      edition    of     the

guidelines         manual      when    sentencing          Clark       did    not    affect    his

substantial rights.               We also conclude that the court correctly

enhanced Clark’s sentence for possessing the firearm in question

in     connection         to    another         felony     offense,         pursuant    to    USSG

§ 2K2.1(b)(6) (2006). *

       *
       In the pre-2006 editions of the guidelines manual, such as
the 2005 edition used by the district court, this section was
labeled § 2K2.1(b)(5).


                                                   3
            Accordingly, we affirm the judgment of the district

court.     We dispense with oral argument because the facts and

legal    contentions   are   adequately   expressed    in   the    materials

before   the   court   and   argument   would   not   aid   the   decisional

process.

                                                                    AFFIRMED




                                    4